       Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 1 of 56



Expert Opinion of Gail A. Van Norman MD Regarding Arkansas Lethal Injection Protocol

July 25, 2018


Gail A. Van Norman MD
Professor of Anesthesiology and Pain Medicine
University of Washington
1959 NE Pacific St,
Seattle, WA 98195


Prepared for

John C. Williams
Assistant Federal Public Defender
1401 W Capitol, Ste. 490
Little Rock, AR 72201
       Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 2 of 56
                                                                                                   2


Expert Qualifications (See CV attached):

I attended the University of Washington School of Medicine in Seattle, Washington from 1977
to 1981, graduating with an M.D. with honors. Owing medical school training, I received the
following honors: Medical-Scientist Traineeship Grant 1978, invitation to Alpha Omega Alpha,
the medical school honor society in 1980, the Merck Manual Medicine Award in 1981 and the
John J. Bonica Anesthesiology Award in 1981.

My postgraduate medical training consisted first of internal medicine residency training at
Virginia Mason Medical Center in Seattle, Washington, and board certification from the
American Board of Internal Medicine (ABIM) in 1984. I practiced internal medicine from 1984
to late 1986, including experience in intensive care medicine. I underwent residency training in
anesthesiology from 1986 to 1988 at the University of Washington, obtaining board certification
in 1990. I completed cardiothoracic anesthesia fellowship training in 1989, after which I
achieved testamur status in perioperative echocardiography. After 5 years in private practice, I
returned as faculty to the University of Washington, where I served as the acting Chief of
Cardiothoracic Anesthesiology and Associate Medical Director of the PreAnesthesia Clinic. I
became certified in clinical ethics, and also served as the co-chair of the University of
Washington Medical Center Committee on Ethics. In 2000, I was recruited to join a private
practice anesthesia group, Pacific Anesthesia, in Tacoma, Washington, where I served as the
Clinical Director, Director of Perioperative Echocardiography, and as Vice-President of Pacific
Anesthesia, but I returned to the University of Washington Medical Center to serve as Director
of the PreAnesthesia Clinic and the Compliance Officer for the Department of Anesthesiology
and Pain Medicine. I currently hold positions as Professor of Anesthesiology and Pain Medicine
and Adjunct Professor of Bioethics at the University of Washington. I maintain an active clinical·
practice.

As an internist and anesthesiologist, following graduation from residency training I received
honors from the Spokane Urban Indian Health Service, the President's Award from Pacific
Anesthesia, and the Mary Jane Kugel Award from the Juvenile Diabetes Research Foundation.

I was recruited in 1992 to serve on the Committee on Ethics for the American Society of
Anesthesiology, the national professional organization for the specialty of Anesthesiology. I
served for 22 years on the committee, and served as the Chair of the ASA Committee on Ethics
for three years. I attended the Brocher Foundation in Geneva, Switzerland, as an ethics scholar-
in-residence in 2011.

I have over 118 publications in peer-reviewed journals, textbooks, and other venues that include
topics of cardiac anesthesia research, ethics, geriatric medicine, perioperative medicine and
intensive care. I have also served as a journal reviewer for journals such as Anesthesia and
Analgesia, Anesthesiology, Journal of Obstetrics and Gynecology, Mayo Clinic Proceedings,
Journal of Philosophy, Ethics and Humanities, and European Journal ofAnaesthesiology. I was
Consulting Editor for the ASA Syllabus on Ethics from 1997-2003, and an Associate Editor for
the Journal ofBioethical Inquiry, an international journal, from 2012 to 2017. I published a
textbook entitled "The Cambridge Textbook of Clinical Ethics for Anesthesiologists" with
       Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 3 of 56
                                                                                                   3

Cambridge University Press in 2011, and I have focused expertise and publications in end-of-life
issues, including physician assisted suicide, euthanasia and lethal injection.

As an expert in cardiovascular and perioperative issues, I have served internationally and
nationally as an invited speaker at such venues as the American Society of Anesthesiologists,
American Society of Interventional Pain Physicians, Harv~d Medical School, American Society
of Bioethics and Humanities, World Congress of Anesthesiologists (Santiago, Chile) and many
others. As an expert in ethical issues in anesthesia care, I have been an internationally-invited
speaker in London, Vienna, Prague, Hong Kong, Geneva and throughout the United States. Full
details of my publications and invitational lectures can be found in the attached curriculum vitae
as Appendix I.

A majority of my clinical experience has been based in cardiac and general anesthesiology, as
well as perioperative care of the anesthesia patient; because I trained in the 1980s I have
extensive personal experience with several hundred cases of combined narcotic and high-dose
benzodiazepine anesthesia for cardiac surgery patients.

Over the course of my career I have been an expert consultant/witness in approximately 13
medical malpractice cases, both as a defense and as a plaintiffs expert in approximately equal
numbers, and both as a paid and as a pro bono expert. In 3 of these cases, I was consulted as an
expert in bioethics: i.e. regarding informed consent and end-of-life issues. In the remainder, I
was consulted as an expert in the anesthesia care of a patient. In the last 4 years, I have provided
testimony at trial or by deposition in 3 cases: the list is included in Appendix II following this
report. I am not now, nor ever have been regularly employed by any legal firm or entity, nor do
I derive a significant portion of my income from medico-legal expert witness activities. In this
case I'm being compensated $300 per hour for consultation and report preparation; I'm being
compensated $400 for testimony.


Materials Reviewed

I have reviewed and relied upon the following materials in preparing this report:

   1) Lethal Injection Procedure (Attachment C)
   2) Majority opinion in Glossip v. Gross, 135 S. Ct 2726 (2015)
   3) Portions of the Complaint and the district court's order on the motion to dismiss supplied
      by the Arkansas Federal Public Defender's Office
   4) Various pharmacologic and anesthesiology textbooks, reviews and research studies, as
      outlined in the references listed
   5) Affidavits of witnesses to 4 recent executions in the state of Arkansas using the lethal
      injection protocol
          • Dale Reed, Chief Deputy Director of Arkansas Department of Corrections
          • William Straughn, Warden of the Arkansas Department of Corrections Cummins
              Unit in Grady, Arkansas
          • Wendy Kelly, Director of the Arkansas Department of Correction
   Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 4 of 56
                                                                                          4


       •    Tammera Harrelson, Senior Assistant Attorney General for Arkansas in the
            Medicaid Fraud Division
        • Will Jones, Deputy Attorney General in the Special Investigations Division of the
            Arkansas Attorney General.
        • Phyllis Hendrix, attorney for the White County Prosecuting Attorney's Office
        • Joseph McCollough, Captain with the Jacksonville Police Department
        • John Staley, Lonoke county Sheriff
        • Trent Garner, member of the Arkansas Senate for District 27
        • Kim Hammer, Member of the Arkansas House of Representatives for District 28;
            ordained minister for Saline Memorial Hospice
        • Eric Motylinski, Capital Habeas Corpus Unit of the Federal Community Defender
            Office for the Eastern District of Pennsylvania.
        • Cassandra Belter, attorney and investigator at the Capital Habeas Corpus Unit of
            the Federal Community Defender Office for the Eastern District of Pennsylvania.
       • Jamie Giani, Assistant Federal Public Defender with the Capital Habeas Corpus
            Unit in Little Rock, Arkansas
        • Tracy Whitaker, reporter for the Searcy Daily Citizen Newspaper
        • Holly Meyer, citizen witness, relationship to case not disclosed
6) Several media publications that include descriptions of the executions by reporters who
    were also present at the Arkansas executions
7) Testimony and affidavit of Dr. Joel Zivot (plaintiff's anesthesiologist)
8) Testimony and Report of Dr. Craig Stevens (plaintiffs pharmacologist)
9) Testimony, Report and CV of Dr. Joseph Antognini (state's anesthesiologist)
10) Testimony and Report of Danial Buffington (state's pharmacist)
11) District Court's Opinion granting stay
12) Eight Circuit Court's opinion vacating stay
       Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 5 of 56
                                                                                                   5



Description of the Arkansas Execution Protocol

According to the materials provided to me, Arkansas uses a three-drug lethal injection protocol.
The protocol calls for injection into a peripheral vein of midazolam 500 mg, followed by a 5
minute waiting period, after which the protocol calls for a member of the execution team to
"confirm [the] inmate is unconscious by using all necessary and medically-appropriate methods,"
which are not further specified. Thereafter, vecuronium 100 mg is administered into the same
intravenous line, followed by 240 mEq of potassium chloride.

Expert Opinion Questions

I have been asked to address the following questions: 1) What are the effects of midazolam on
consciousness and awareness? 2) Is there a clinical "ceiling effect" associated with midazolam,
after which an increase in dose not lead to further increase in clinical effect? 3) Is the proposed
lethal injection procedure certain or very likely to lead to serious pain and suffering? 4) Were the
movements and vocalizations of prisoners that were seen during the executions of Marcel
Williams, Ledell Lee, Jack Jones, and Kenneth Williams merely reflexes or signs of pain and/or
suffering?

In order to answer these questions, this report 1) reviews known clinical effects of midazolam
with regard to pain relief, consciousness, and awareness, 2) reviews whether a determination of
unconsciousness is reliable or certain within the parameters of the protocol, 3) reviews the
purpose and clinical effects of the paralytic agent vecuronium in the lethal injection protocol, and
its potential to cause misdiagnosis of unconsciousness, obscure errors in the protocol, and
prevent appropriate response to a prisoner's pain and suffering, 4) reviews the expected and
certain clinical result of injection of large doses of potassium chloride into a peripheral vein,
including severe pain and suffering, 5) discusses voluntary and involuntary movements that are
seen in anesthetized or dying patients, and reviews the types of movements observed during the
executions of Marcel Williams, Ledell Lee, Jack Jones, and Kenneth Williams.
         Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 6 of 56
                                                                                                      6




    I.    Midazolam

          A. Relevant Clinical/Pharmacological Characteristics: Midazolam is a member of
             the benzodiazepine class of drugs, which are used primarily as sedative/hypnotic
             (sleep-producing) agents. Midazolam has no analgesic (pain-relieving) properties,
             as is confirmed by authoritative general and anesthesia pharmacology texts 1•2, as
             well as an extensive literature. To quote Goodman and Gillman, one of the most
             authoritative texts in clinical pharmacology and therapeutics: "Although the
             clinical literature often refers to the "anesthetic" effects and uses of certain
             benzodiazepines, these drugs do not cause a true general anesthesia; awareness
             usually persists, and a failure to respond to a noxious stimulus sufficient to allow
             surgery cannot be achieved." As a solo drug, it therefore cannot produce general
             anesthesia, which is defined as a triple combination of analgesia (lack of pain),
             anesthesia (lack of sensation), and lack of awareness and purposeful movement in
             response to painful stimulation. Midazolam is therefore never adequate by itself to
             produce general anesthesia in humans, and in fact I kno~ of no reputable
             anesthesiologist who would rely on it as a sole drug for general anesthesia. It is
             used, albeit rarely, as a solo sedative in some low-discomfort procedures such as
             colonoscopy, which can be performed in the majority of patients without any
             sedation at all. 3 In the majority of cases involving midazolam, it is usually
             combined with a narcotic, which enhances the respiratory effects of midazolam.
             The use of midazolam in such procedures is predicated on the theory that sufficient
             sedation can be produced such that the patient experiences reduced awareness of
             pain, and, if the patient does have pain, will not later recall it, due to the effects that
             midazolam has on the ability to form and retain memory (see below).
                        Many drugs can induce "sleep", a light form of unconsciousness. The real
             issue is, once unconsciousness occurs, will midazolam be sufficient to maintain that
             unconsciousness through the administration of the muscle relaxant and subsequent
             feelings of asphyxiation, and the searing pain accompanying administration of
             potassium. "Induction" does not refer to the stage of anesthetic administration in
             which the surgical stimulus occurs-it merely refers to the beginning of
             administration of drugs that begin the anesthetic. Furthermore, induction of
             anesthesia usually involves administration of several drugs, often a combination of



1
  Hemmings HC Jr, Egan TD. Pharmacology and physiology for anesthesia. Sanders Inc 2013.
Pp 144-6
2
  Mihic SJ, Mayfield J, Harris RA. Chapter 19: hypnotics and sedatives. IN: Brunton L, Hilal-
Dandon R, Knollmann BC, Ed. Goodman and Gillman's the Pharmacologic Basis of
Therapeutics 13 th Ed. McGraw-Hill Education. 2018.
3
  Hoffman MS, Butler TW, Shaver T. Colonoscopy without sedation. J Clin Gastroenterol
1998; 26:279-82
       Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 7 of 56
                                                                                                  7


             benzodiazepine, narcotic, and propofol, is not usually accomplished with only one
             drug, and virtually never with a benzodiazepine as a solo drug.
                       The intended and unintended effects of midazolam are highly dependent
             on factors related to the pharmacokinetic characteristics of the drug (how quickly
             is it metabolized, and/or redistributed to places in the body, such as fat, where it
             will have no pharmacologic [clinical] effects); the method of administration of the
             drug; the individual to whom it is administered; and the surgical or other stimulus
             applied.
                       The dose of midazolam required to produce sedation and respiratory
             depression is dependent on the size, sex, and age of the recipient. Prior or
             concomitant use of prescription medications can affect or delay the onset of action
             of midazolam and shorten or augment its clinical effect and duration of action.
             Prior or concomitant illicit drug use by the recipient can both reduce the effects of
             ~e drug due to cross-tolerance (thus requiring markedly higher than expected doses
             to produce a desired effect), or alternatively can augment the effects of the drug
             through synergistic action.4 While benzodiazepines may be listed as the "cause of
             death" in drug overdose cases, the actual "mode" of death is not due to direct drug
             toxicity (midazolam does not have a known lethal toxic dose 5), but rather any of
             several different mechanisms or a combination thereof that occur as secondary, or
             side-effects, of the drug. Potential mechanisms of death are generally centered
             around respiratory issues, i.e. due to either inadequate breathing or interruption of
             breathing that results in subsequent suffocation. This can occur due to interference
             with the brain's regulation of breathing during benzodiazepine-induced sedation;
             mechanical airway obstruction from collapse of the tissues into the airway because
             of reduced muscle tone in the throat during benzodiazepine-induced sedation;
             aspiration of stomach contents into the airway during sedation ("drowning in
             vomit"); and other mechanisms. Supportive measures (e.g. assisted ventilation)
             during large doses of midazolam prevent death, because midazolam itself does not
             have a known toxic lethal dose. Midazolam has no direct deleterious effects on cells
             in the body, and produces no irreversible effects, but can temporarily interfere with
             the body's normal responses, such as breathing more deeply in response to
             hypoxemia (lack of oxygen) or hypercarbia (high levels of carbon dioxide in the
             blood). This is in contrast to drugs in which intrinsic lethal toxicity occurs, such as
             cyanide, which irreversibly stops oxidative function of cells. No "fatal dose" of
             midazolam has ever been published,6 whereas even small doses of cyanide are
             usually lethal.
                       All benzodiazepines have similar mode of action, and generally differ
             from each other primarily in water solubility, how much pain they cause during


4
  Synergism between drugs means that the total effect of 2 or more drugs administered together
is greater than the effect that would be expected by simply adding them together: they interact in
such a way that 2 + 2 does not equal 4, but rather results in 8, for example. Each drug is said to
enhance, or potentiate, the effects of the other(s).
5
  Schultz M, lwersen-Bergmann S, Andresen H, Schmoldt A. Therapeutic and toxic blood
concentrations of nearly 1,000 drugs and other xenobiotics. Crit Care 2012; 16:R136
6
  Ibid
       Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 8 of 56

                                                                                                    8

             intravenous injection, duration of action, and the relative potency of a milligram of
             drug. Most commonly prescribed in small doses as an anxiolytic (i.e. to reduce
             anxiety), midazolam is now virtually never used as the solitary hypnotic ("sleep-
             producing") component in general anesthesia, and it cannot by itself produce
             general anesthesia. In order to comment on the likely effects of midazolam in
             preventing awareness, pain, and suffering during a very painful or stimulating
             event, we therefore have to rely on studies that have been done on another very
             closely related and equipotent7 benzodiazepine, diazepam (also known by its trade
             name Valium). Diazepam was used briefly as a primary hypnotic for heart surgery
             in the late 1980s and early 1990s, with poor results (see below). Due to its
             variability of onset, unreliable duration of sedative action, lack of reliable
             production of complete unconsciousness and suppression of awareness during
             surgery, undesirable effects on blood pressure (hypotension), and the severe pain it
             produces when injected intravenously, valium is no longer commonly used in most
             modem anesthesia practices. 8 Like midazolam, the pharmacokinetics of intravenous
             diazepam are unaffected by dose, even at very high doses. 9 As with midazolam,
             prior or concomitant prescription or illicit drug use by the recipient can lead to
             cross-tolerance (requiring markedly higher doses to produce its usual effect), or to
             synergistic actions. Paradoxical reactions to both of these benzodiazepines are
             common and include delirium, combativeness, paradoxical fear, anxiety and panic.

         B. Midazolam and Other Benzodiazepines Do Not Produce Unconsciousness to
             Surgical or Other Significantly Painful Stimuli When Used as Solo Agents.
             With regard to the proposed use of midazolam, does administration of midazolam
             assure unconsciousness of the prisoner for the duration of the execution? The
             answer is unequivocally no. Midazolam by itself does not produce unconsciousness
             in patients undergoing surgery, even at high doses or in combination with potent
             narcotics, and this has been demonstrated in humans in multiple studies (see
             below). In order to understand this, it is important to understand the distinction
             between awareness and recall, both of which have been mischaracterized or
             confused for one another in the medical literature and in legal arguments regarding
             lethal injection.



7
  Equipotency indicates that a one drug produces virtually identical effects as a different drug,
usually of the same class, at the same dose. Thus, 1 milligram of midazolam behaves in all
critical ways almost identically to a 1 milligram dose of diazepam.
8
  Author's note: in fact, because the use of a benzodiazepine as the sole hypnotic agent during
induction as described in the Arkansas Protocol is so archaic to modem anesthesia practice,
references regarding the efficacy and side effects of this combination necessarily rely on
literature from the l 980s and 1990s. In addition, as a cardiac anesthesiology specialist, the
Expert has had past personal extensive clinical experience in over 500 cases with use of
benzodiazepines as a sole hypnotic agent, which was widespread in anesthesia for heart surgery
in the 1980s.
9
  Ochs HR,.Greenblatt DJ, Lauven PM et al. Kinetics of high-dose i.v. valium. Br J Anaesth
1982; 54:849-52
       Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 9 of 56
                                                                                                 9

            Awareness Versus Recall. Many clinicians, even experienced and expert
            anesthesiologists, erroneously use the terms awareness and recall interchangeably
            and rely on data regarding recall to comment on the incidence of awareness. 10•11 As
            a component of a lethal injection protocol, it is critical to understand that these two
            terms are distinctly different, and that lack of recall does not equal lack of
            consciousness. 12
                      Awareness of a terrible clinical event (pain, suffering, suffocation) refers
            to the conscious experience of the event, whether it is later remembered or not.
            Recall, on the other hand, is the ability to remember an event after it has been
            experienced. A person can experience an event, even an agonizing one, without
            being able to recall it. But failure to remember the event is not an indication that it
            did not result in terrible suffering. Most adult humans, for example, identify their
            first memories as occurring around age 4, and recall little from earlier ages. Yet
            none of us would deny that a 2 or 3 year old child can be tortured, or experience
            severe pain, fear, or suffering even though they are unable to remember it It is well
            known that even adult experiences that are especially traumatic, e.g. painful,
            terrifying, or psychologically traumatizing, may in fact be associated with
            significant lapses in memory, even though the events occurred, were experienced,
            and caused terrible suffering at the time.
                      Unfortunately, it is common for physicians, including experienced
            anesthesiologists, to interchange these terms, and to mistakenly believe that patients
            who do not recall intraoperative events were not therefore conscious or aware of
            them at the time they occurred. Quite the opposite has been clearly shown in
            multiple clinical studies to be true. Many studies and reports in humans demonstrate
            that a disturbing number of patients are aware to some degree of what is happening
            to them, but simply cannot recall them later. One reason is that drugs such as
            midazolam, for example, are actually much more efficient at producing amnesia (or
            memory loss) than unconsciousness, even when used in combination with other
            drugs, such as narcotics, that enhance its effects. A large number of studies
            purporting to be of "awareness" during anesthesia were in fact studies of recall, and
            because even published authors have misused these terms, studies involving
            "awareness" need to be read and interpreted very carefully. Recall is estimated to
            happen in less than 1% of the population, but awareness has been shown to occur
            much more commonly. Obviously in the case of lethal injection, recall is not
            relevant. However, awareness, which could lead to extreme suffering during the
            execution process, is.
                      Both published studies and broad clinical experience from the practice of
            anesthesiology demonstrate that there is no known level at which benzodiazepines,
            narcotics, or the combination ofthese drugs has ever been shown to guarantee that

10 Absalom A, Nagels W. Fentanyl and midazolam anaesthesia for coronary artery bypass
surgery. [letter to the editor]. Br J Anaesth 2000; 85:940-1
11
   Russel IF. Midazolam-alfentanil: an anaesthestic? An investigation using the isolated forearm
technique. Br J Anaesth 1993; 70:42-6
12
   Sanders RD, Tononi G, Laureys S, Sleigh JW. Unresponsiveness* unconsiousness.
Anesthesiology 2012; 116:946-59
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 10 of 56
                                                                                                    10


            patients are unaware during surgery. In fact, combinations of fentanyl and any
            benzodiazepine are known to be associated with retention of some level of
            consciousness in 71% ofpatients studied. 13
                      Multiple case reports and clinical studies in the literature have
            demonstrated that even "massive" doses of drug combinations that include
            benzodiazepines and narcotics in an operating room setting do not guarantee that a
            surgical patient is unconscious once painful stimulus is applied. A spate of
            publications in the 1980s showed that high-dose diazepam or another
            benzodiazepine, usually in combination with fentanyl (which enhances the
            benzodiazepine effects) failed to prevent intraoperative awareness 14, 15, 16•17 • In 1987,
            investigators demonstrated significant levels of perioperative awareness in patients
            who received a combination of lorazepam (another potent benzodiazepine) and
            fentanyl in doses equivalent to 0.5 mg per kg of valium or midazolam 18 and 50 mcg
            per kg of fentanyl. It should be noted that these patients had additionally received
            scopolamine, itself a sedative-dissociative drug, which further enhances the effects
            of midazolam and fentanyl. Two patients had recall during their surgery that was
            specific enough to report details of conversations in the operating room. 19 Similarly,
            in a study reported in 201 1, patients received a preoperative lorazepam dose of 1 to
            3 mg (equivalent to up to 24 mg of valium or midazolam) plus temazepam 20 to 40
            mg (equivalent to 10 to 20 mg of valium or midazolam) plus midazolam 0.05 to 0.1
            mg/kg (equivalent to a dose of approximately 20 to 40 mg of midazolam) for a total
            dose of benzodiazepine equivalents to up to 64 to 84 mg ofvalium or midazolam.
            It should be noted that those patients also received 20 to 30 mcg/kg of fentanyl, plus
            inhaled anesthesia plus propofol (the latter 2 drugs are additional, highly potent
            hypnotics). Nine patients were found to have operative awareness, 2 with recall
            specific enough to report noises and conversations in the operating room. 20
                      A true study of awareness rather than recall was carried out using a
            different but analogous synergistic combination of midazolam with a narcotic


13
   Russell IF. Comparison of wakefulness with two anaesthetic regimens. Total i.v. balanced
anaesthesia. Br J Anaesth 1986; 58:965-8
14
   Mainzer J. Awareness during fentany l anesthesia. Anesthesiology 1982; 56:331-2
15
   Mark JB, Greenberg LM. Intraoperative awareness and hypertensive crisis during high-dose
fentanyl-diazepam-oxygen anesthesia. Anesth Analg 1983; 62:698-700
16
   Hilgenberg JC. Intraoperative awareness during high-dose fentany l-oxygen-anesthesia.
Anesthesiology 1981 ; 54:341-3;
17
   Mummaneni N, Rao T, Montoya A. Awareness and recall with high-dose fentanyl-oxygen
anesthesia. Anesth Analg 1980; 59:948-9
18
   Based on standard cross-calculations of drug potencies/equivalencies in the class
benzodiazepines. A sample calculator can be found at: http://clincalc.com/benzodiazepine/.
19
   Robinson JF, Boright WA, Ligier B, Mclivena K, Metcalf LR, Truong DT. The incidence of
awareness, and amnesia for perioperative events, after cardiac surgery with lorazepam and
fentanyl anesthesia. J Cardiothor Anesth 1987; 1:524-30
20
   Lala HM, Lala MP, Kibblewhite DP, Chan BO, Barnard JPM. Awareness during cardiac
surgery- a single centre prospective clinical audit of 1060 patients. Anaesth Intensive Care
2011 ; 39:973-4
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 11 of 56
                                                                                                  11

             (alfentanil).21 In this study, patients were given a paralytic agent after
             administration of the drugs. Prior to administration of the paralytic, one forearm
             was isolated from the circulation to prevent the arm from being paralyzed and allow
             the patient to move that arm in response to commands if they were awake.
             Following a specific command (such as "move your right arm" or "raise your right
             hand") requires awareness: the patient must hear the instruction, realize what they
             are being told to do, and carry out the action in the instruction. Using this technique,
             72% of patients-whom even the anesthesiologists assessed to be "asleep" after
             induction of general anesthesia- responded to explicit commands, causing the
             author to question whether a combination of these drugs was actually an anesthetic
             at all. 22 The same author found that other anesthetic regimens using midazolam and
             fentanyl were also associated with 44% rate of response to commands with this
             technique, indicating awareness. 23 Other studies have shown awareness in 73% of
             patients undergoing major gynecologic surgery .24 In another study, a disturbing
             42% of patients who indicated awareness by moving their arms during this
             technique also indicated by signaled hand squeeze that they were in pain, although
             none had recall of this after surgery. 25
                         As a practicing cardiac anesthesiologist in the 1980s and 1990s, I had
             personal experience with administration of high-dose benzodiazepines for cardiac
             anesthesiology. A number of patients reported events in the operating room,
             demonstrating awareness with recall. In one particular case, a patient was given I
             mg/ kg ofvalium (a dose equivalent to approximately 113 mg in a 250 lb person),
             plus 50 mcg/kg of fentanyl26 to induce anesthesia prior to cardiac surgery. Despite


21 Midazolam doses was 5-10 mg given as intramuscular injection, followed by 0.2 mg/kg bolus
at induction of anesthesia and 0.15 mg/kg/hr throughout the operation. Assuming a 2 hour
surgical duration after induction (for major gynecologic surgery, e.g. vaginal or abdominal
hysterectomy) in a 100 kg patient, this would be equivalent to 5-10 mg, plus 20 mg for induction,
plus 30 mg maintenance, or a total of about 60 mg of midazolam, lower than the lethal injection
protocol dose, but above the estimated ceiling dose, meaning maximal clinical effect was
reached. In addition to this drug, however, patients received a total of 0.007 mg/kg plus 0.06
mg/kg/hr of the potent narcotic alfentanil, for a total estimated dose of 12. 7 mg (this is within
normal dosing range for alfentanil as a solo anesthetic agent). These 2 drugs are synergistic in
producing sedation and respiratory depression.
22
   Russell IF. Midazolam-alfentanil: an anaesthetic? An investigation using the isolated
forearm technique. Br J Anaesth 1993;70:42-6
23
   Russell IF. Comparison of wakefulness with two anaesthetic regimens. Total i.v. balanced
anaesthesia. Br J Anaesth 1986; 58:965-8
24
   Russell IF. The ability of bispectral index to detect intraoperative wakefulness during total
intravenous anaesthesia compared with the isolated forearm technique. Anaesthesia 2013;
68:502-11
25
   Sanders RD, Gaskell A, Raz A, et al. Incidence of connected consciousness after tracheal
intubation: a prospective, international, multicenter cohort study of the isolated forearm
technique. Anesthesiology 2017; 126:214-22
26
   Because drug dosing is depending on the size of the recipient, it is nonsensical to refer to
absolute drug doses when determining the clinical appropriateness and relative "size" of a given
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 12 of 56
                                                                                                 12


             these doses he was awake and remembered the saw cutting his chest open. Because
             he had been paralyzed with pancuronium, there was absolutely no indication during
             the surgery that he might be aware-he appeared simply to be sleeping (see section
             on vecuronium). Nevertheless, after the operation he was able to report the entire
             experience to us, along with his terror, and quote conversation that was going on in
             the operating room at the time to prove that he was indeed conscious. Given that my
             patient had received what can only be described as "massive" doses of these 2
             drugs, and given the multiple reputable peer-reviewed studies of awareness in
             anesthetized patients using midazolam, and based on my clinical experience using
             high-dose benzodiazepines for anesthesia, in my opinion and in the published
             opinion of many other medical experts, there is no dose of this combination that
             will induce full anesthesia.
                       Furthermore, when the FDA approved midazolam, it approved its use as
             "an" anesthetic induction agent, not "the" anesthetic induction agent. The FDA
             states that is allowable to administer rnidazolam for induction of anesthesia before
             administration ofother anesthetic agents,27 and merely states in packaging that it
             can be the first of several drugs administered during anesthetic induction.28 In other
             words, the FDA permits rnidazolam to be used in combination with narcotics,
             sedatives, and hypnotics (sleep-inducing drugs) such as propofol, or barbiturates, to
             induce anesthesia. The FDA packaging explicitly states that midazolam can
                                                                                    11
             achieve anesthetic induction "with the use ofnarcotic premedication and can be
             used "as a component of intravenous supplementation ofnitrous oxide and oxygen
             (balanced anesthesia). 1129 The FDA did not state in its approval that rnidazolam is
             approved as a sole agent for induction of anesthesia.
                       Apart from the hazards of awareness with high-dose benzodiazepines and
             narcotics, there is a well-known and published interaction between the use of
             paralytic agents and the likelihood of awareness under anesthesia in the operating
             room. Multiple studies show that the incidence of awareness and recall is nearly
             doubled when any combinations of anesthetic agents, including benzodiazepines,


dose. A 1 mg dose may be appropriate for a 4 kg baby, for example, but have virtually no effect
on adult weighing 25 times that amount, or 100 kg. The required and administered drug doses
are always expressed in terms of units per kilogram of the recipient' s weight, which gives an
initial indication of whether the estimated dose needed before adjustments for other factors (e.g.
age, sex, concomitant prescription or illicit drug use, etc) is appropriate. The dose of valium
referred to above would be the equivalent of 100 mg in a 200 lb person, for example, which is
equivalent in potency to 100 mg of midazolam. This dose was given in addition to the dosing
equivalent of 5000 microgram (mcg) of fentanyl in a 100 kg person, a massive dose. Fentanyl is
synergistic with midazolam and further enhances its respiratory depressant effects. To put these
doses in perspective, the usual clinical doses of these drugs in a I 00 kg person for an anesthetic
induction that includes fentanyl would be 1 to 5 mg of rnidazolam plus 150 to 250 mcg fentanyl.
27
   US FDA Center for Drug Evaluation and Research: Approval Package for Midazolam.
Available at: https://www.accessdata.fda.gov/drugsatfda docs/nda/20 l 2/075293orig I s0 14.pdf
Accessed July 13, 2018
28
   Ibid
29 Ibid
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 13 of 56
                                                                                                 13


            are used in the presence of a paralytic agent. 30•31 •32 The mechanism of this
            phenomenon has not been determined. Thus, not only does the use of midazolam in
            the Arkansas protocol fail to achieve anesthesia, the addition of the paralytic agent
            independently increases the chances of the prisoner being aware, approximately
            doubling the odds, while simultaneously preventing him from showing indications
            of awareness. Thus, this combination of drugs is very likely to result in awareness if
            the patient is stimulated by pain, the terror of paralysis, or the air hunger associated
            with suffocation.
                      Given that it is desirable to prevent awareness under anesthesia, awareness
            detection and prevention of awareness is an area of intense research in the specialty.
            Despite continuing research, various modes of prevention, including "brainwave"
            monitoring, have not proven helpful in determining awareness33 and do not lead to
            changes in drug dosing. 34 Patients who had EEG brain wave patterns that had been
            previously thought to indicate lack of awareness were clearly demonstrated in a
            recent study to have awareness as measured by the isolated forearm technique. 35
            Processed brainwave monitors in the OR have been shown to be far less reliable
            than the isolated forearm technique. 36•37 With studies showing that even trained and
            experienced anesthesiologists fail to detect awareness in a significant proportion of
            cases in which it is present, and that sophisticated monitors are also unreliable in
            detecting awareness, is simply implausible that members of the execution team
            designated in the protocol to "determine that the prisoner is unconscious" will be
            able to do so.
                      An additional problem is the fact that the level of anesthesia to produce
            unconsciousness varies with the severity of the stimulus, as anesthesiologists well
            know. It is common for an anesthesiologist to induce sleep in a non-paralyzed
            patient, observe them sleeping quietly while their body is prepped and draped for


30 Sandin RH, Endlung G, Samuelsson P, Lenmarken C. Awareness during anaesthesia: a
prospective case study. Lancet 1000; 355:707-11
31
   Bischoff P, Rundshagen I. Awareness under general anesthesia. Dtsch Arztebl Int 2011;
108:1-7
32 Domino KB, Posner KL, Caplan RA, Cheney FW. Awareness during anesthesia: a closed

claims analysis. Anesthesiology 1999; 90: 1053-61
33 Kerssens C, Gaither JR, Sebel PS. Preserved memory function during bispectral index-guided

anesthesia with sevoflurane for major orthopedic surgery. Anesthesiology 2009; 111: 18-24
34
   Lindholm ML, Brudin L, Sandin RH. Bispectral index monitoring: appreciated but does not
affect drug dosing and hypnotic levels. Acta Anaesthesiol Scand 2008; 52:88-94
35
   Gaskell AL, Hight DF, Winders J, et al. Frontal alphas-delta EEG does not preclude volitional
response during anaesthesia: prospective cohort study of the isolated forearm technique. Br J
Anaesth 2017; 119:664-73
36
   Russell IF. The ability of bispectral index to detect intraoperative wakefulness during total
intravenous anaesthesia compared with the isolated forearm technique. Anaesthesia 2013;
68:502-11
37
   Russell IF. The ability of bispectral index to detect intra-operative wakefulness during
isoflurane/air anaesthesia, compared with the isolated forearm technique. Anaesthesia 2013;
68:1010-20
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 14 of 56
                                                                                       14


    surgery, only to have them move, groan and even try to sit up when the surgery
    begins. More anesthetic frequently has to be given (called "deepening the
    anesthetic") to adjust the level of drugs to meet the stimulus that is now occurring.
    A member of the execution team might even accurately determine that the prisoner
    is unconscious prior to administration of the paralytic agent, before pain or
    suffocation is felt by the prisoner, but when the paralytic drug is given, as the
    prisoner's respiratory muscles weaken and he begins experience suffocation and/or
    when excruciating pain occurs during potassium administration, it is unlikely that
    midazolam will keep him asleep. When he regains awareness, there will usually still
    be no indication to observers that he is in pain-paralysis will prevent him from
    moving, grimacing, moaning, or otherwise indicating he is in severe pain.

 C. The Ceiling Effect of Benzodiazepines. Is it possible to achieve and maintain
    "unawareness" by simply delivering a higher dose of the drug? The answer is
    unequivocally no. This is due to the pharmacologic characteristics of all
    benzodiazepines, including midazolam.
               It is tempting to believe that giving more of any given drug results in a
    proportionally larger clinical effect-i.e. doubling the dose will result in twice the
    effect. However, many drugs, including midazolam, do not have proportionally
    larger clinical effects with increasing doses, and/or have a maximum ("ceiling")
    dose at which no further increase in effect occurs no matter how much drug is
    given. Why does this happen?
               With midazolam, clinical effects are produced only when midazolam
    binds to specific receptors (GABA receptors) in the brain to produce sedation. Up
    to a point, the more receptors that bind to midazolam, the more sedation is
    produced. The ratio of drug needed to interact with receptors is I : I-that is, each
    receptor has only space to bind with one molecule of midazolam, and there are a
    finite and relatively small number of GABA receptors in the brain in comparison to
    other types of receptors. Once the maximum number of GABA receptors is bound,
    it does not matter how much more drug is added, because there are no receptors for
    it to attach to. Imagine, for example, that there are 16 total receptors that can
    interact with midazolam. Once 16 molecules of midazolam are administered, the
    maximum amount of sedation for that patient will be reached, whatever that is for
    each individual patient. If 32 molecules of midazolam are given, the effect is no
    different than if 16 are given, because there will still only be 16 receptors for the
    midazolam to act upon and have a clinical effect The left-over 16 midazolam
    molecules will simply float around in the bloodstream, doing nothing. Even
    administering 160 molecules, 10-times the first dose, will have no further effect,
    leaving 144 unbound molecules that will simply float around in the bloodstream
    having no further effect. This phenomenon is called a "ceiling effect" and has been
           Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 15 of 56
                                                                                                     15

                clearly shown for midazolam in dogs38•39 and humans.40•41 In rats, in fact, it has been
                shown that the dose of midazolam cannot be increased high enough to ever produce
                surgical anesthesia. 42 Furthermore, in humans, that ceiling dose was approached
                (although not reached) during a study of midazolam with administration of as little
                as 0.4 mg/kg of midazolam,43 (i.e. 40 mg in a 100 kg person), a dose well below
                that proposed in the Arkansas protocol. This means that the high dose proposed in
                the lethal injection protocol exceeds that of midazolam's maximum clinical effect,
                and does not increase the likelihood of unconsciousness. Even below ceiling doses,
                the proportional increase in effect of additional milligrams of drug is smaller and
                smaller as the dose increases towards its ceiling effect.


     II.     Vecuronium

             A. Vecuronium is a paralytic agent that produces profound paralysis of respiratory and
                 skeletal muscles when injected intravenously, with onset over approximately 2
                 minutes, maximum effect in 5 minutes in most patients, and a medium duration of
                 action (average duration of paralysis after an injection of a dose of 0.1 mg/kg is
                 approximately 45 minutes). 44 With a dose of 0.5 mg/kg (e.g. 50 mg in a 220 lb
                 person) maximum paralysis has been shown to occur in 82 ±13 seconds. Onset
                .times are progressively shorter with higher doses. 45 I could find no references that
                 state the onset of maximum paralysis following a 100 mg dose (double the above
                 dose), but it is likely to be under 60 seconds. It has no analgesic or sedative
                 properties of its own, and does not have any effect on consciousness. From
                 descriptions provided to us from patients who have suffered anesthetic mishaps in
                 which they erroneously received paralyzing agents including vecuronium without
                 first being sedated, we know that administration of such an agent to an aware
                 patient results in extreme fear and panic, sensations of suffocation, and inability to
                 signal to providers with gestures or facial expressions that they are aware and



38
   Hall RI, Schwiegr IM, Hug CC Jr. The anesthetic efficacy of midazolam in the enflurane-
anesthetized dog. Anesthesiology 1988; 68:862-6
39
   Seddighi R. The effect of midazolam on end-tidal concentration of isoflurane necessary to
prevent movements in dogs. Veterinary Anesth Analg 2011; 38:195-202
40
   Melvin MA, Johnson BH, Quasha AL, Eger EI II. Induction of anesthesia with midazolam
decreases halothane MAC in humans. Anesthesiology 1982; 57:238-41
41
   Inagaki Y, Sumikawa ~ Yoshiya I. Anesthetic interaction between midazolam and halothane
in humans. Anesth Analg 1993; 76:613-7
42
   Schaffner PL, Scherschlicht R, Pole P, et al. Pharmacology of midazolam. Arzneimittel-
Forschung. 1981; 31(12a):2180-201
43
   Ibid.
44
   https://www.drugs.com/pro/vecuronium.html
45
   Sharpe MD, Murking JM, Vannelli T. High-dose vecuronium neuromuscular block: a
comparison of arrhythmias and onset of block during sufentanil anaesthesia. Can J Anaesth
1995; 42:716-23
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 16 of 56
                                                                                               16


            suffering46 • Indeed, such patients are described as experiencing "outward calm and
            inner terror"; the outward appearance of the patient is serene because the paralysis
            produced by vecuronium and other paralytic drugs does not permit movement or
            changes of expression that otherwise clue an observer that the patient is in extreme
            terror and discomfort, even though beneath the serene exterior, the patient is fully
            aware and in agony.

         B. The Purpose of Paralytic Agents in Lethal Injection Protocols. Most deaths due
            to drugs, toxins or disease that occur in humans and animals involve both
            involuntary and voluntary movements which occur as the distressed and/or dying
            brain reacts to its environment. Grimacing, muscle twitching, vocalization
            (moaning, crying out), convulsions and "agonal" respirations all frequently occur
            during the dying process. While some of these movements, such as muscle
            twitching, can be the result of simple spinal cord reflexes as the brain dies, others
            can result from air hunger, suffocation, panic, pain, and distress that lead to
            conscious or semi-conscious efforts to rouse, breathe, and fight what is happening.
            Most observers find such movements extremely distressing to witness. As
            unpleasant as these movements are to watch, however, they serve_a critical purpose;
            they signal that the individual might not be unconscious, and should receive other
            types of drugs to reduce their awareness or pain. Masking such movements is
            maleficent to a dying individual, because it prevents treatment of his or her
            suffering.
                      For these reasons, it is unethical to euthanize a companion animal using
            paralytic agents. The American Association of Veterinary Medicine forbids use of
            paralytic agents for euthanasia of companion animals as the "death drug," even
            though dying movements can be extremely distressing to owners. This is because a
            paralytic agent may mask the animal's suffering and hide indications that other
            drugs are indicated.47 The Humane Society of the United States, moreover,
            explicitly states that, when an animal is paralyzed,

                      "while the animal appears to be unresponsive to sight
                      and sound, he may still feel deep pain and may actually
                      be experiencing fear and panic as he remains aware of
                      his surroundings. For this reason, immobilizing agents
                      are never appropriate for use in euthanasia." 48

             In the case of medical care for terminally ill human beings, it would be
            unthinkable as well as unethical to remove a patient from a ventilator, and then for


46
   Personal communicatioris of patients during quality assurance reviews performed by the
Expert to evaluate anesthetic mishaps.
47
   Leary S, Underwood W, Anthony R, et al. American Veterinary Medical Association
Guidelines for the euthanasia of animals: 20 13 edition. AVMA, Schaumburg II.
48
   The Humane Society of the United States. Euthanasia Reference Manual, 2013. Available at:
https://www.animalsheltering.org/sites/default/files/content/euthanasia-reference-manual.pdf
Accessed July 13, 2018
            Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 17 of 56
                                                                                                     17


                appearances sake, paralyze them and leave them to suffocate in a lingering death-
                aware of what was happening to them, but unable to cry out for help. Professional
                guidelines in human medicine explicitly oppose such practice and state that it is
                both unethical and inhumane, because it would mask signs of suffering that need
                treatment. 49•50


     III.    Potassium Chloride

             Potassium chloride (or KCl) is a naturally occurring mineral salt that can be
             administered orally or intravenously. Potassium ions perform a number of functions in
             the human body, many of which involve activation of channels in cells that regulate the
             flow of substances in and out of the cells, and conduct of electrical energy along nerves,
             muscles, and in the heart. Rapid intravenous administration of KCl is used in lethal
             injection protocols to cause rapid fatal heart arrhythmias, i.e., to "stop the heart".
                   Injection of KCl causes excruciating pain, and so is only given very slowly, and in
             dilute quantities in medical practice. KCl is never intentionally given "IV push," (i.e. as
             a bolus in a small volume of fluid), even in small total doses of 25 mEq. This is not
             only because of the potential for abnormal heart rhythms to occur, but because even
             such a small dose, when diluted and given in volumes of< 100 ml of fluid, results in
             high enough concentrations of KCI that the drug cauterizes or "sears" the tissues lining
             the veins as it flows through them, causing excruciating and unremitting pain, similar to
             that of a severe burn from flames. Concentrations of more than 40 mEq/L
             (milliequivalents per liter) 51 are known to cause excruciating pain, sometimes described
             by patients as if someone "poured gasoline on my arm and lit it with a match. " 52 This
             pain does not stop after injection, because the injury to the lining of the blood vessels
             continues. I have personally heard patients scream when a concentration of 40 mEq


49
   Downar J, Delaney JW, Hawryluck L, Kenny L. Guidelines for the withdrawal of life-
sustaining measures. lntens Care Med 2016; 42:1003-17
50
   Truog RD, Campbell ML, Curtis JR, et al. Recommendations for end-of-life care in the
intensive care unit: A consensus statement by the American College of Critical Care Medicine.
Crit Care Med 2008; 36:953-63
51
   The convention for dosage of mineral salts such as potassium chloride is in mEq, or in mEq
per liter of whatever fluid in which they are diluted. A physician must always not only designate
the total dose (mEq), but how to dilute the salt (mEq/L) because both affect the clinical effects.
For context, a common dose range of potassium chloride (KCl) is 25 to 40 mEq, delivered in I
liter of fluid (i.e. a concentration of 25 to 40 mEq/L) over 8 to 10 hours. In the Arkansas
protocol, the concentration of KCl is not designated, but since it must be delivered in a syringe,
the lowest concentration in which it can be given is 120 mEq/60 cc (because that is the size of
the largest injection syringe), which converts to the equivalent of 2000 mEq/L-a concentration
that is 50 times greater than that known to cause humans to scream during injection. In reality,
the Arkansas Protocol dose is likely to be given in a more conventional sized syringe- IO to 20
cc of fluid-approximately 75 to 150 times the concentration that causes excruciating pain.
52
   Personal communication from patient dwing quality assurance review performed by the
Expert of anesthetic mishaps
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 18 of 56
                                                                                               18


       diluted in 100 ml (a concentration of 400 mEq/L) was inadvertently administered as an
       intravenous (IV) bolus, the technique required in the Arkansas protocol.
             It is important to note that the Arkansas Protocol calls for a dose of 120 mEq of
       KCl to be drawn up in "a syringe." The largest syringes readily available for
       intravenous injection (and therefore the largest volume in which KCl would be diluted
       under the protocol) are 60 milliliter syringes. Even in the largest syringe available, 120
       mEq of potassium chloride would result in a concentration of potassium chloride that is
       no lower than 2 mEq/ml (2000 mEq/L)-more than 50 times that which causes
       excruciating pain. Given the fact that midazolam has no analgesic properties, and has
       been shown to be associated with a high probability of awareness in the operating
       room, and given that the anticipated dose and concentration ofKCl to be administered
       in the Arkansas protocol is certain to cause excruciating pain during injection, it is my
       expert opinion that the prisoner will almost certainly be aware of the injection.
       Additionally, because of the administration of vecuronium prior to the injection of
       potassium chloride, (which further enhances this likelihood), it is my expert opinion
       that during many executions under this protocol most observers will not see any
       movements from the prisoner to indicate that they are aware and in pain.

IV.    Movements of the Prisoners During their Executions

       Following the recent executions of Marcel Williams, Ledell Lee, Jack Jones, and
       Kenneth Williams, the press reported on movements by some of the prisoners during
       the execution process. Questions were raised about whether the prisoners were aware
       during the execution. The State has generally dismissed these movements as being the
       result of "involuntary reflexes" and denied that the prisoners were consciously
       responding to either the sensations of suffocation or excruciating pain during potassium
       injection. However, many if not most of these assertions are based on outdated beliefs,
       now disproven, about movements in dying patients, the mechanisms behind them, and
       their relationship to awareness. In considering whether the movements observed during
       the executions of these men were involuntary or volitional, we should consider several
       different types of movements and what they look like: 1) involuntary "spinal" reflexes,
       2) "posturing," 3) agonal respirations and 4) voluntary movements.

       Involuntary "Spinal" Reflexes. The term "involuntary reflexes" is actually not
       specific, and can refer to several different types of movement in response to a given
       stimulus. Tapping your knee with a doctor's reflex hammer results in a little "kick" of
       the leg, for example. The "stimulus" for the reflex is a tap on a small tendon that runs
       between the kneecap (patella) and the tibia The tap sharply stretches the tendon briefly,
       and nerve receptors detect the stretch and send a signal to the spinal cord, which then
       reacts locally in the low spine to send a signal back to kick the leg. The reflex does not
       involve any arcs in the brain, and therefore does not require nor indicate consciousness.
       Its primary purpose is to provide quick responses in the legs to changes in posture,
       balance and leg coordination. Such movements require an inciting, usually specific
       stimulus, and are quick, isolated movements generally in only I or 2 muscle groups at a
       time (the knee extensor muscles in our example case). They are not generalized
       movements throughout the body. Spinal reflexes can occur in both the presence and
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 19 of 56
                                                                                                      19


         absence of consciousness. These generally quick, isolated muscle movements do not
         correspond to the description of movements observed in the recent executions.

         Posturing. In patients who have suffered injury in the brain, more complex,
         stereotypic movements can occur in multiple muscle groups at once in response,
         generally, to painful stimuli. These movements are widespread, and cause the body
         and/or limb position to change in a very predictable way. Typically, the patient appears
         to lie unconscious, but when pinched on the foot, for example, simultaneously stretches
         all limbs slightly, turning the wrists down toward the mattress, pointing the toes toward
         the mattress and arching the head and neck slightly back. In a slightly different type of
         posturing, the toes are pointed down and the arms held tightly bent at the elbows up on
         the chest.
                Because these postures were first described in patients in coma, they were termed
         "decerebrate" or "decorticate" posturing, and they were believed to indicate a lack of
         activity in the cortical (i.e. ''thinking") areas of the brain and therefore to indicate a loss
         of awareness or consciousness -a misconception that persists among many
         experienced anesthesiologists and other clinicians. Even early on, clinicians reported
         that many patients with decerebrate/decorticate posturing were conscious. 53 ,54,55 ,56,57,58
         Largely due to the development of advanced neuroimaging (e.g. magnetic resonance
         imaging [MRI] and positron-emission tomography [PET scanning]), we now know that
         decerebrate and decorticate posturing is not indicative of unconsciousness, although it
         often does indicate disturbance of brain function in a "non-thinking" area of the brain
         called the red nucleus, that controls mainly coordination and gait (walking and
         balance). MRI scans demonstrate preserved consciousness in patients with
         decerebrate/decorticate posturing. 59 Patients with decerebrate/decorticate posturing
         should be presumed conscious unless proven otherwise. 60
                Changes in facial expressions, blinking, breathing, moaning, opening and closing
         the mouth, moving the eyes and other movements are not elements of decerebrate or
         decorticate posturing~


53
   Halsey JH, Downie AW. Decerebrate rigidity with preservation of consciousness. J Neurol
Neurosurg Psychiatry. 1966; 29:350-5
54
   Feldman H. Physiological observations in a chronic case of "locked-in" syndrome.
Neurology 1971; 21:459-78
55
   Pattisapu J, Smith RR, Bebin J. Traumatic decerebracy with preserved consciousness and
voluntary movement. Neurosurgery 1985; 16:71-4
56
   Mahapatra AK, Bhatia R. Preservation of consciousness in a decerebrating head injured
patient. J Assoc Physicians India 1990; 38:305-6
57
   Damasceno BP. Decerebrate ridigity with preserved cognition and gait: a possible role of
anoxic-ischemic brain damage. Intj Neurosci 1991; 58:283-7
58
   Kao CD, Chen IT, Lai KL, et al. Gabapentin for decerebrate rigidity: a case report. Clin Drug
Invest 2008; 28:67-70
59
   Kao CD, Guo WY, Chen IT, Wu ZA, Liao KK. MR findings of decerebrate rigidity with
preservation of consciousness. Am J Neuroradiol 2006; 27:1074-5
60
   Latronica N, Antonini L, Taricco M, Vignola LA, Candiani A. Approach to the patient in
vegetative stat: part II: differential diagnosis. Minerva Anestesiol 2000; 66:233-40
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 20 of 56
                                                                                                20



         Respiratory Movements: Agonal Respirations/Cheyne-Stokes Breathing/Gasping.
         A number of changes in breathing occur in patients who have abnormal brain function,
         including drug-induced sleepiness, traumatic brain injury, and lack of oxygen to the
         brain. Cheyne-Stokes breathing is a pattern of respirations in which breathing first
         becomes faster and deeper, then gradually shallower and slower, until breathing stops
         altogether, but then resumes spontaneously after a period of no breathing. The pattern
         repeats over and over, usually follows a cycle of 30 seconds to 2 minutes. It can occur
         in either conscious or unconscious patients. When this pattern occurs in conscious
         patients, the patient often reports symptoms of shortness of breath, and inability to "get
         enough air. "61
               Agonal respirations, a different type of breathing that can occur in dying patients,
         is also known as "terminal gasping" and appears to occur in all mammalian species.
         The respiratory center in the medulla of the brain begins to fire in response to decreased
         oxygen, forcing gasping movements involving contraction of the diaphragm. These
         contractions are not believed to be conscious or voluntary. The mouth is open during
         agonal respirations, and air movement into the mouth and trachea in response to these
         contractions may lead to short, brief sounds that resemble hiccups. Longer moaning,
         sighing, turning of the head, movements of the arms or other areas of the body are not
         part of agonal respirations.
               The sequence of events in human asphyxiation (strangling or suffocation) has
         been established through study of filmed hangings (suicides, autoerotic accidents,
         homicides and executions). Following airway occlusion, agonal respiratory movements
         ("deep abdominal breathing") occur in between 1 and 2 minutes, after which they
         rapidly cease.62 •63

         Sequence of Non-Reflex Based (Voluntary) Movement in Asphyxia. Respiration
         involves two primary functions: maintenance of viable oxygen levels in the
         bloodstream, and extraction of (toxic) carbon dioxide (CO2) that is constantly
         accumulating as the "waste" of living cells. To accomplish this, air is pulled into the
         lungs when the diaphragm contracts, and oxygen passively crosses from the air in the
         lungs into the bloodstream while simultaneously CO2 passes from the bloodstream into
         the air in the lungs. The diaphragm passively relaxes, and the air flows passively out of
         the body. The normal percentage saturation of oxygen in the blood of the average
         person breathing room air at sea level is around 97%. There is enough oxygen in the
         lungs after a normal breath of room air to maintain oxygen at levels in the bloodstream


61
   Leonard J. What's to know about Cheyne-Stokes respiration? Medical News Today. May 6,
2017. Available at: https://www.medicalnewstoday.com/articles/3 l 73 l 3 .php Accessed June 30,
2018
62
   Sauvageau A, LaHarpe R, Geberth VJ, et al. Agonal sequences in eight filmed hangings
analysis of respiratory and movement responses to asphyxia by hanging. J Forensic Sci 201 O;
55:1278-81
63
   Sauvageau A, LaHarpe R, King D, et al. Agonal sequences in 14 filmed hangings with
comments on the role of the type of suspension, ischemic habituation, and ethanol intoxication
on the timing of agonal responses. Am J Forensic Med Pathol 2011; 32: 104-7
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 21 of 56
                                                                                                21

         above 92% in most normal patients for about 3 to 4 minutes, even if the person is not
         breathing, after which the oxygen levels start to fall. After another 1 to 2 minutes,
         oxygen levels in the bloodstream will be dangerously low. Unconsciousness due to
         hypoxia occurs in most people 30 seconds to a minute after that, when oxygen
         saturation is below 40%. Times are affected by patient size, obesity, increased or
         decreased metabolism, smoking history and other patient-specific factors.
               It is nearly impossible for most untrained human beings to hold their breath
         voluntarily for more than 1 minute. In under 60 seconds, sensations of asphyxia and
         compulsion to breathe appear and rapidly become overwhelming. Panic and terror, and
         the attempt to fight take over. Even human beings who are underwater will reach such
         a level ofagony that they will be compelled to take a "breath" within about 1 minute.64
         During a I -minute period of breath holding, oxygen levels will still be normal, and
         CO2 rise only slightly above normal, and so oxygen and carbon dioxide levels do not
         explain the extreme sensation of asphyxiation, air hunger and the compulsion to gasp.
         The most recent explanations for the terrible sensations associated with suffocation and
         asphyxia are that they are mediated by sensory nerves in the diaphragm itself.65

          The Movements Observed in the Recent Executions

         Affidavits66 for review were supplied to me from the following observers:

         I. Dale Reed, Chief Deputy Director of Arkansas Department of Corrections
         2. William Straughn, Warden of the Arkansas Department of Corrections Cummins
             Unit in Grady, Arkansas
         3. Wendy Kelly, Director of the Arkansas Department of Correction
         4. Tammera Harrelson, Senior Assistant Attorney General for Arkansas in the
             Medicaid Fraud Division
         5. Will Jones, Deputy Attorney General in the Special Investigations Division of the
             Arkansas Attorney General.
         6. Phyllis Hendrix, attorney for the White County Prosecuting Attorney's Office
         7. Joseph McCollough, Captain with the Jacksonville Police Department
         8. John Staley, Lonoke county Sheriff
         9. Trent Garner, member of the Arkansas Senate for District 27
         10. Kim Hammer, Member of the Arkansas House of Representatives for District 28;
             ordained minister for Saline Memorial Hospice
         11. Eric Motylinski, Capital Habeas Corpus Unit of the Federal Community Defender
             Office for the Eastern District of Pennsylvania.

64
   Parkes MJ. The limits of breath holding. Scientific American. April 2012; pp74-9
65 Ibid
66
   In reviewing the affidavits of execution witnesses to Jack Jones' execution, I note that Dale
Reed, William Straughn, and Wendy Kelley all employ identical wording and punctuation,
including the identical mistake of stating that Jack Jones was under the influence of 2 narcotics.
While methadone is a narcotic, diazepam is not. The identical wording throughout the affidavits
and the identical mistake suggest that these are not the spontaneous observations of 3 different
witnesses.
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 22 of 56
                                                                                                 22


            12. Cassandra Belter, attorney and investigator at the Capital Habeas Corpus Unit of the
                Federal Community Defender Office for the Eastern District of Pennsylvania.
            13. Jamie Giani, Assistant Federal Public Defender with the Capital Habeas Corpus
                Unit in Little Rock, Arkansas
            14. Tracy Whitaker, reporter for the Searcy Daily Citizen Newspaper
            15. Holly Meyer, citizen witness, relationship to case not disclosed

       A swnmary of the observations of prisoner movements reported from each execution
       from the various affidavits is included in Appendix III.

       In addition, I have reviewed the published observations of reporters present at the
       executions of Marcel Williams and Kenneth Williams. 67 ,68

       The affidavits reveal the following:

       I.     Execution of Marcel Williams: After initial administration of a drug at 10: 16,
             according to many witnesses, Mr. Williams appeared to close his eyes and "breathe
             heavily" or "snore". One witness describes the breathing pattern as ''jerky", and saw
             Mr. Williams turn his head. A second witness also reports that he moved his head. A
             reporter present in the witness room describes Mr. Williams arching his back off the
             gurney with each breath. An apparent consciousness check began according to one
             witness just 2 minutes after administration, far before the peak midazolam effect that
             would occur at 3 to 5 minutes. Six minutes after administration of drugs, a witness
             reports Mr. Williams still moving his head. Breathing slows, but Mr. Williams
             coughs 9 minutes into the execution. His eyes open and eye movement is observed
             for another 3 minutes. Three minutes later, a coroner is called.

                 In my opinion, Mr. Williams appeared to respond to the initial drug
             administration by becoming sedated, but his continued head movements indicate he
             was not deeply asleep or anesthetized. Coughing, opening of eyes, and eye
             movements are inconsistent with deep unconsciousness. Such movements are
             specifically not consistent with spinal reflexes, decorticate posturing, or agonal
             respiration patterns (indeed, eye and facial movements are not controlled by the
             spinal cord, but directly by the brainstem) and it is extremely likely that, following
             administration of vecuronium and within 3 minutes of death, Mr. Williams was
             partially or fully conscious and almost certainly felt the severe pain of potassium
             administration. Movements in response to excruciating pain were minimized, but not
             entirely abolished by the administration of vecuronium in the second set of drugs; he
             was still able to open his eyes and minimally move his eyeballs. This can occur if the
             amount of time elapsed between the administration of potassium occurs before


67
  Rosenberg J. Arkansas executions: ' I was watching him breathe heavily and arch his back. '
The Guardian. April 25, 2017
68
   McCausland P. Arkansas execution of Kenneth Williams 'horrifying': lawyer. NBCnews.
April 27, 2017. Available at: https://www.nbcnews.com/storyline/lethal-injection/arkansas-
executes-kenneth-williams-4th-lethal-injection-week-n752086 Accessed July 1, 2018
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 23 of 56
                                                                                        23


   enough time has lapsed for the paralytic agent to achieve peak effect. The small
   movements of the eyes seen by one the witness were very likely a reaction to severe
   pain, since they do not represent reflexive movements.
       It should be noted that Kim Hammer in particular stated that, "Given my work as
   both a hospice chaplain and a hospital chaplain, I have witnessed numerous human
   deaths from various injuries and illnesses. In the moments immediately before death,
   I have seen a person experience significant pain and suffering. Even though a dying
   person was heavily sedated or even unconscious, I have seen their faces grimace in
   pain." However, Chaplain Hammer does not suggest that his patients were paralyzed
   with powerful drugs to prevent movement during the dying process, unlike Mr.
   Williams.

II. Execution of Ledell Lee. Mr. Lee appeared to close his eyes after administration of
    the first drugs, and in fact no witness reports him as breathing after the first drugs
    were administered. By the time potassium was given Mr. Lee had been given
    vecuronium to parajyze him, and he would have been incapable of moving when he
    felt the severe pain of injection.

III. Execution of Jack Jones. Jack Jones appeared to close his eyes and breathe deeply
     or snore. Witnesses note that "after the second round of drugs" he did not struggle,
     but stopped breathing. By the time potassium was given Mr. Jones had received
     vecuronium to paralyze him and he would have been incapable of moving when he
     felt the severe pain of injection.

IV. Execution of Kenneth Williams. Multiple witnesses attest to the fact that Kenneth
    Williams struggled to breathe after receiving execution drugs. Groaning was
    observed by one witness. He then made "snoring" sounds of airway obstruction and
    was observed by multiple observers to be "coughing but there was no 'coughing'
    sound."

       In my opinion, Mr. Kenneth Williams presents a clear and consistent picture of
   upper airway obstruction and his struggle to breathe. The "involuntary" muscle
   spasms of the chest observed by several witnesses are not involuntary reflexes, agonal
   breathing, or decerebrate posturing. These movements were described as violent and
   prolonged, and are consistent with frantic efforts to breathe with an obstructed
   airway, with rising arousal of the brain out of deep sedation. More than I witness
   states the duration of these movements was between 1 and 2 full minutes, as timed
   against the clock in the execution chamber. They also describe extraordinary
   volitional movements that are well-known and typical of patients with airway
   obstruction fighting to breathe: "convulsing", "muscle spasms", ''jaw clenching" and
   various head movements. Breathing efforts finally ceased, apparently after the
   vecuronium was given to paralyze him, (one witness notes that he stopped breathing
   only 1-2 minutes before death). Potassium was given after paralysis (as indicated by
   the fact that he stopped breathing before his heart was stopped). From his
   movements, in my opinion Mr. Kenneth Williams was almost certainly conscious
   when the potassium was given, and experienced severe pain with potassium injection.
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 24 of 56
                                                                                   24

   However, paralysis prevented witnesses from seeing any signs of pain, such as
   grimacing, vocalizing, or other movements.
     Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 25 of 56
                                                                                             25




Summary of Expert Opinions

      1. Administration of high-dose midazolam is used in the setting of anesthesia and
         surgery in combination with other drugs such as narcotics to produce sedation. It is
         never used as a sole agent to produce anesthesia. It has no analgesic properties and
         does not treat or prevent pain. It cannot prevent the prisoner from experiencing
         feelings of suffocation after administration of the paralytic agent vecuronium or
         feelings of excruciating pain during the injection of potassium chloride.
      2. Midazolam has a "ceiling effect," which has been unequivocally demonstrated to
         exist in dogs, rats and humans, and which limits the clinical effect it can have in any
         individual person. Increasing the dose or repeating the dose of midazolam cannot
         overcome this ceiling effect, irrespective of how large the total dose is.
      3. Experienced anesthesiologists mistake "recall" for "awareness" and markedly
         underestimate how often patients are aware. "Recall" and "awareness" mean different
         things: while recall is not of concern during lethal injection, the much more common
         problem of awareness is.
      4. Human studies have shown that midazolam administered alone is not a general
         anesthetic. Researchers have found that 72% of persons administered midazolam with
         paralytic agents were aware-though they appeared to be unconscious and unaware at
         the time. In one study, 42% of patients who had awareness indicated they also
         experienced pain. It is therefore very likely that using midazolam as a sole agent to
         produce unconsciousness in the lethal injection protocol will result in many prisoners
         being aware at the time of administration of the paralytic agent and potassium.
      5. There is no reliable instrument to demonstrate that a person who has received a
         paralytic agent is unconscious and unware. The evaluation of consciousness by a
         "deputy director or designee," as called for in the lethal injection protocol, does not
         provide necessary assurances that the prisoner will be unconsciousness at the time of
         administration of the paralytic agent or potassium.
      6. Administration of a paralytic agent to an awake person causes feelings of terror, air
         hunger, and suffocation, as has been well described by people who have survived the
         expenence.
      7. Administration of more than 40 to 80 mEq of potassium chloride in 1 liter of fluid
         causes excruciating pain akin to "having gasoline poured on them and set on fire," as
         has been described by patients who have survived the experience. Midazolam has no
         properties that will relieve or even reduce this excruciating pain.
      8. The administration of a paralytic is unnecessary in the lethal injection protocol.
         When the prisoner regains awareness due to the excruciating pain of the potassium
         chloride, they will be unable to move or otherwise indicate that they are aware. To
         outside observers, the execution will appear "serene," even though the prisoner is in
         excruciating pain or is experiencing suffocation and air hunger.
      9. Administration of a paralytic agent increases the chance that the prisoner will be
         aware when the potassium is given, since incidence of awareness has been shown to
         be almost doubled in the setting of paralytic agents.
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 26 of 56
                                                                                       26

10. In my opinion, the Arkansas Protocol is sure or very likely to cause severe pain from
    the potassium, and very likely to result in prisoners being aware of suffocation-
    experiencing severe air hunger, compulsion to breathe, terror, and panic.
11. In my opinion, the movements described by witnesses during the executions of
    Marcel Williams and Kenneth Williams are inconsistent with involuntary reflexes,
    such as agonal respirations, decerebrate or decorticate posturing, or spinal reflexes,
    and are consistent with awareness of airway obstruction, asphyxiation, and severe
    pain with potassium injection.
        In the case of Marcel Williams, in my opinion there was demonstration of a clear
    and consistent picture of upper airway obstruction and Mr. Williams' struggle to
    breathe. It is extremely likely that, following administration ofvecuronium and
    within 3 minutes of death, Mr. Williams was partially or fully conscious and almost
    certainly felt the severe pain of potassium administration. Movements in response to
    excruciating pain were minimized, but not entirely abolished by the administration of
    vecuronium in the second set of drugs; he was still able to open his eyes and
    minimally move his eyeballs. The small movements of the eyes seen by one of the
    witnesses are consistent with a voluntary reaction to pain.
        In the case of Kenneth Williams, there is a clear and consistent picture of upper
    airway obstruction and Mr. Williams' struggle to breathe. Two observers describe
    volitional movements that are well-known and typical of patients with airway
    obstruction fighting to breathe: "convulsing," "muscle spasms," 'jaw clenching," and
    various head movements. Two witnesses, who recorded times from a clock in the
    execution chamber, documented severe convulsing and lurching movements against
    restraints that persisted for 1-2 minutes. Based on this extreme amount of movement,
    in my opinion it is very likely that Mr. Williams experienced air hunger as the
    paralytic was taking affect. Furthermore, in my opinion, Mr. Kenneth Williams was
    almost certainly conscious when the potassium was given and experienced the pain of
    potassium injection. However, signs of pain with that injection, such as grimacing,
    vocalizing, or other movements were very likely by that time obscured as the
    paralytic took peak effect.




~a-Mnr¾mi)
 ai.Van MD  Norman
     Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 27 of 56
                                                                          27


Appendix I: Gail A. Van Norman MD Curriculum Vitae
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 28 of 56
                                                                                                      28


                                      CURRICULUM VITAE
                                    Gall A. Van Nonnan, M.D.


Education:

       1973-1977      University of Washington, Seattle,              Honors B.S, Microbiology
                      Washington
       1977-1981      University of Washington School of Medicine,    M.D. with Honors
                      Seattle, Washington

Postgraduate Training:

       1981-1982      Virginia Mason Hospital, Seattle                Internship      Internal
                         Washington                                                   Medicine

       1982-1984      Virginia Mason Hospital, Seattle, Washington    Residency       Internal
                                                                                      Medicine

       1986-1988      University of Washington, Seattle, Washington   Residency       Anesthesiology

       1988-1989      University of Washington, Seattle, Washington   Fellowship      Cardiothoracic
                                                                                      Anesthesiology

       1992-1993      University of Washington, Seattle, Washington, Certification    Health Care
                         Department of Biomedical Ethics                              Ethics

       2001           Perioperative Transesophageal                   Testamur
                         Echocardiography Examination

       2011           ASA Business Management Certification           Certification

Faculty Positions Held:

       1989-1994      Clinical Acting Instructor, Department of Anesthesiology, University of
                          Washington, Seattle, Washington
       1994-1995      Acting Instructor, Department of Anesthesiology, University of Washington,
                          Seattle, Washington
       1995-1997      Acting Assistant Professor, Department of Anesthesiology, University of
                          Washington, Seattle, Washington
       1997-2000      Assistant Professor, Department of Anesthesiology, University of Washington,
                          Seattle, Washington
       1997-2000      Adjunct Assistant Professor, Department of Internal Medicine, University of
                          Washington, Seattle, Washington
       2000-2001      Clinical Assistant Professor, Department of Anesthesiology, University of
                          Washington, Seattle, Washington
       2001 -2008         Clinical Associate Professor, Department of Anesthesiology, University of
                          Washington, Seattle, Washington
       2008-          Professor, Department of Anesthesiology, University of Washington, Seattle,
                          Washington
       2008-          Adjunct Professor, Department of Biomedical History and Ethics, University of
                          Washington, Seattle, Washington
       Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 29 of 56

                                                                                                      29



Hosp Ital Positions Held:

       1984-1985       Attending Internist, Jefferson Memorial Hospital, Port Townsend, Washington
       1985-1986       Attending Internist, Highline Community Hospital, Burien, Washington

       1989-1992       Staff Anesthesiologist, Northwest Hospital, Seattle, Washington
       1992-1994       Staff Anesthesiologist, Swedish Hospital, Seattle, Washington
       2000-2008           Staff Anesthesiologist, St. Joseph Medical Center, Tacoma, Washington
       2000-2006       Director, Transesophageal Echocardiography Education, Department of
                           Anesthesiology, St. Joseph Medical Center, Tacoma, Washington
       2003-2004       Clinical Director, Department of Anesthesiology, St. Joseph Medical Center,
                           Tacoma, Washington
       2008-2013           Medical Director, PreAnesthesia Clinic, University of Washington Medical
                           Center, Seattle, Washington
       2010-           Physician Champion, Compliance Officer, Dept of Anesthesiology and Pain
                           Medicine, University of Washington, Seattle WA

Non-Hospital Positions Held:

       1984-1985       Consulting Internist, Spokane Urban Indian Health Center, Spokane, Washington
       1985-1986       Consulting Internist, Seattle Community Health Clinics serving economically
                          disadvantaged patients; for Group Health Cooperative of Puget Sound,
                          Seattle, Washington
       2005-2006       Chair CQI Process, Pacific Anesthesia, Inc., Tacoma, Washington
       2006-2008       Board of Directors, Pacific Anesthesia, Inc., Tacoma, Washington
       2007-2008       Vice President, Pacific Anesthesia, Inc., Bellevue, Washington

Honors:

       1978            Medical-Scientist Traineeship Grant, University of Washington, Seattle,
                          Washington
       1980            Alpha Omega Alpha
       1981            Merck Manual Medicine Award
       1981            John J. Bonica Anesthesiology Award, Department of Anesthesiology, University
                          of Washington
       1985            Award of Merit for Service to the Health Care Needs of Native Americans,
                          Spokane Urban Indian Health Service
       2000            President's Award, Pacific Anesthesia, Inc. Tacoma, Washington
       2008            Mary Jane Kugel Award, Medical Science Review Committee, Juvenile Diabetes
                          Research Foundation International
       2011            Bracher Foundation Residency in Ethics

Board Certification:

       1984            American Board of Internal Medicine
       1990            American Board of Anesthesiology

License to Practice:
       1981-           Washington State
       1991-2003       Wisconsin
      Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 30 of 56
                                                                                                   30



Professional Organizations:

       1984-1987      American Society of Internal Medicine
       1989-2000      King County Medical Society
       1989-          Washington State Society of Anesthesiologists; Co-chair, Medical Education
                         Committee, 1994-1997
       1989-          American Society of Anesthesiologists; Committee on Ethics, 1992-present
       2003-2007             Society of Cardiovascular Anesthesiologists; Committee on Ethics; 2003-
       2007
       2008-          American Society of Bioethics and Humanities
       2015-          International Academy of Law and Mental Health
       2015-          Overseas Fellow, Royal Society of Medicine

Teaching Responsibilities:

       Lectures:

       Undergraduate Student Lectures:

       1999-2008      University of Washington, Undergraduate Introduction to Bioethics Course (MHE
                         411) "Informed Consent''
       2001           University of Washington, Seattle Biomedical Ethics for Medical Students
                         Lecture Series, "Informed Consent"
       2008           University of Washington Dept. of Biomedical History and Ethics: MHE 597C,
                         Informed Consent in Clinical Practice
       2009-2017         University of Washington Dept. of Biomedical History and Ethics: MHE 597C,
                         Informed Consent


       Resident Lectures:

       1992-1994      University of Washington, Department of Anesthesiology, "Clinical Ethical Issues
                         in Anesthesia Practice"
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                         series, "Perioperative Diabetes Management"
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                         Series "Anesthetic Implications of Neuromuscular Disease"
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                                11
                         Series, Pathophysiology of lschemic Heart Disease"
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                                11
                         Series, lntraoperative Management of the Patient with lschemic Heart
                         Disease"
       1994-2000      University of Washington, Department of Anesthesiology Resident Core Lecture
                                11
                         Series, Preoperative Evaluation of the Patient for Anesthesia and Surgery"
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                         Series, "COi: Quality Improvement in Practice"
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                         Series, "Post Operative Cognitive Dysfunction"
       1994-          University of Washington, Department of Anesthesiology, Resident Core Lecture
                         Series, "Clinical Ethical Issues in the Practice of Anesthesiology,"
       1994-          University of Washington, Department of Anesthesiology R2 Core Lecture series,
                        "Ethical Issues of Informed Consent"
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 31 of 56
                                                                                            31


1994-           University of Washington, Department of Anesthesiology R2 Core Lecture series,
                   "Do Not Resuscitate Orders in the Operating Room"
1994-           University of Washington, Department of Anesthesiology R3 Core Lecture series,
                   "Ethics of Surrogate Consent"
1994-           University of Washington, Department of Anesthesiology R3 Core Lecture series,
                   "Ethical Issues in Organ Transplantation"
1994-           University of Washington, Department of Anesthesiology R4 Core Lecture series,
                   R4 Seminar: "Allocation of Scarce Resources in a Managed Care
                   Environment"
1995            University of Washington, Department of Anesthesiology, Resident Special
                   Evening Lecture Series: Forum on Ethical Issues in Anesthesiology,
                   "Informed Consent and Surrogate Consent: Who Speaks for the Patient?"
1995            University of Washington, Department of History and Ethics, Ethics Brown Bag
                   Lecture Series, "Ethical Dilemmas in the Operating Room"
1995, 1997      University of Washington Department of Anesthesiology, Evening Resident
                   Special Workshop, " Fiberoptic Intubation and Management of the Difficult
                   Airway"
1996            University of Washington, Department of Anesthesiology, Resident Special
                   Evening Lecture Series: Forum on Ethical Issues in Anesthesiology, "Ethical
                   Issues in Organ Transplantation, and The Impaired Practitioner"
1997            University of Washington, Department of Anesthesiology, Resident Special
                   Evening Lecture Series: Forum on Ethical Issues in Anesthesiology,
                   "Physician-Assisted Suicide, and the Impaired Physician,"
1997            University of Washington, Department of History and Ethics; Ethics Brown Bag
                   Lecture Series "DNA in the Operating Room: Should Different Rules Apply?"
1997            University of Washington, Department of History and Ethics, Ethics Brown Bag
                   Lecture Series "Ethical Pain Management in the Addicted Patient Undergoing
                   Surgery--ls There A Duty to Rescue?"
1999            University of Washington, Department of Biomedical Ethics and History, Master's
                   Course in Biomedical Ethics, "Informed Consent."
1999            University of Washington, Department of Biomedical Ethics and History Ethics,
                   Brown Bag Lecture Series, "Who is Captain of the Ship on the
                   Multidisciplinary Team: Lessons from the Operating Room"
2004            University of Washington, Department of Anesthesiology, Resident Special
                   Evening Lecture Series: Forum on Ethical Issues in Anesthesiology "Ethics of
                   Organ Transplantation"
2008-           University of Washington, R2 Core lecture "Introduction to Preoperative
                   Evaluation."
2008-present    University of Washington CA1 PAC lecture series: "informed Consent/Informed
                   Refusal"
201 a-present   University of Washington Resident Introductory Lecture series: "EHR Integrity"
201 a-present   University of Washington R2 and R3 Core Lectures: "Coding and
                   Documentation"

Grand Rounds Lectures

1994-1996       New England Deaconess Hospital, Boston, Massachusetts: "Ethical Issues in
                   Anesthesia Practice"
1994            University of Washington, Ethics Grand Rounds, "DNAR in the Operating Room"
1996            University of Washington, Hematology Grand Rounds, "Antifibrinolytics, Use,
                   Clinical Efficacy, and Cost Effectiveness"
1998            Providence Medical Center, Department of Surgery, Surgery Grand Rounds
                   "Ethical Issues in Surgical Care: A Panel Discussion"
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 32 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 33 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 34 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 35 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 36 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 37 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 38 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 39 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 40 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 41 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 42 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 43 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 44 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 45 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 46 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 47 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 48 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 49 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 50 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 51 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 52 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 53 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 54 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 55 of 56
Case 4:17-cv-00179-KGB Document 150-1 Filed 04/03/19 Page 56 of 56
